212 Ga. 804 (1957)
96 S.E.2d 251
NASH
v.
WILLIAMSON et al.
19578.
Supreme Court of Georgia.
Submitted January 14, 1957.
Decided January 14, 1957.
John A. Frazier, Jr., for plaintiff in error.
Archibald A. Farrar, contra.
CANDLER, Justice.
This litigation arose when the plaintiff filed an application, under the provisions of Code § 85-1504, to partition certain land which she and the defendants allegedly own as tenants in common. She prayed for a sale of the property as provided for by Code § 85-1511, and that the proceeds of the sale be divided among the several owners ratably and in proportion to their respective interests after reimbursement to her of $300 which she had paid as taxes on the common property, and certain expenses incurred by her in probating the will *805 under which she and the other owners acquired their title. The application was dismissed on general demurrer thereto and the exception is to that judgment. Held:
The plaintiff's application to partition certain land, as brought under the provisions of Code §§ 85-1504, 85-1511 is a purely statutory proceeding, and it is settled by the rulings in Anderson v. Anderson, 151 Ga. 518 (107 S. E. 334), and Werner v. Werner, 196 Ga. 1 (25 S. E. 2d 676, 146 A. L. R. 1263), that the Court of Appeals and not this court has jurisdiction of the present writ of error; and it is accordingly
Transferred to that Court. All the Justices concur.